Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification filed 9/21/22 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the numbering of the new specification doesn’t consistently align with the old specification. For example: at page 16 of the original specification, the content of  section 008 is not the same as content in section 008 in the new specification that is crossed out. (Note: the last paragraph at page 15 of the amended specification is a start of errors in the newly filed marked- up copy of the specification). 
Response to Arguments
Applicant's arguments filed 9/21/22 have been fully considered but they are not fully persuasive. Applicant argues that Yamaguchi (US20070120836) and Cooper (US20170343786) fails to teach an optical sheet configured to: pass a first portion of output light from the ball lens to pass and reflect a second portion of the output light into return light to the ball lens. The Examiner must respectfully disagree. Applicant argues that Yamaguchi reflects incoming light from the display section 30. However, the claim recites functional features but fails to include a limitation that excludes the light that is reflected back toward the film from the display as being  a reflected section portion. Applicant argues that Cooper teaches a reflector 124 that internally reflects the emitted light  within the glass cap to return toward the emitter but fails to pass a first portion output light which is output from the emitter. However, the film (124)includes a section (opening/hole section ) that outputs a portion of light from the emitter. There is no limitation in the claimed invention that limits or prevents the opening from being defined as the output portion section. Thus, the rejections of Yamaguchi and Cooper will be substantially repeated.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7, 8, 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the plurality of ball lenses includes the ball lens and the plurality of light sources includes the light source.”  Claim 9 recite “one of the first type of ball lenses or the second type of ball lenses includes the ball lens…. and the plurality of light sources includes the light source”.  Claim 14 recites “the plurality of ball lenses includes the ball lens, the plurality of light sources includes the light source”.  The Examiner is unclear as to what structure applicant is attempting to claim. Is applicant attempting to claim a particular material for the ball lens or diameter ?  Is applicant attempting to claim a particular light source (for example: an LED)? The claim recites a ball lens but fails to define “the ball lens” as any particular lens combination of elements or materials that constitute the ball lens. The claim also recites a light source but fails to specify any particular type of light source. Thus claims 7, 9 and 14 are unclear and thus indefinite.  
Claim 8 inherits it indefiniteness from claim 7 from which it depends. 
Claims 7,8, 9 and 14 will be examined as best understood by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 4, 7, 8, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yamaguchi (US20070120836).
Regarding claim 1, Yamaguchi teaches an optical unit, comprising (figures 9-13):
a ball lens (200a or 300a or 400a) configured to:
receive light from a light source;
 condense the received light;
 and output the condensed light (paragraph 63);
the light source (30 or 303) having a light emitting surface, wherein the light source is configured to emit the light toward the ball lens (figures 9,11-13) via the light emitting surface, and  
the light emitting surface is located closer to the ball lens than a focal position of the ball lens (see figures 9 and 11-13); and an optical sheet (302,300c, 300d) configured to: pass a first portion of output light from the ball lens to pass and reflect a second portion of the output light into return light to the ball lens (see figures 1-2, 11-12 and paragraph 69).
As discussed above  Yamaguchi reflects incoming light from the display section 30. However, the claim recites functional features but fails to include a limitation that excludes the light that is reflected back toward the film from the display as being  a reflected section portion.
Regarding claim 4, the optical unit according to claim 1, further comprising a wall (200b/201 or 402/400b) having an inner surface configured to function as a reflection surface, wherein the wall is around the ball lens, and the wall is configured to reflect the light from the light source toward the ball lens (paragraphs 63-64 and 86; figures 9 and 13).
Regarding claim 7, the optical unit according to claim 1, further comprising a plurality of ball lenses (see figure 9), and a plurality of light sources corresponds to a respective ball lens of plurality of ball lenses (see figure 9); the plurality of ball lenses includes the ball lens , and the plurality of light sources includes the light source.
Regarding claim 8, the optical unit according to claim 7, wherein the plurality of ball lenses is arrayed and integrated with each other (see figure 9).
Regarding claim 12, the optical unit according to claim 1, wherein the ball lens  includes a material having a uniform refractive index (transparent material).
Regarding claim 13, Yamaguchi teaches illumination apparatus comprising (see figures 9 and 11-13): a ball lens (200a, 300a or 400a) configured to: receive light from a light source; condense the received light; and output the condensed light as illumination light; the light source (30 or 303) having a light emitting surface, wherein the light source is configured to emit the light toward the ball lens (see figures 9 and 11-13) via the light emitting surface, and the light emitting surface is located closer to the ball lens than a focal position of the ball lens (see figures 9 and 11-13); and an optical sheet (302,300c, 300d) configured to: pass a first portion of output light from the ball lens to pass and reflect a second portion of the output light into return light to the ball lens (see figures 1-2, 11-12 and paragraph 69).

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cooper (US20170343786).
Regarding claim 1, Cooper teaches an optical unit comprising (figures 9-13):
a ball lens (120- half ball lens) configured to:
receive light from a light source;
 condense the received light; and output the condensed light (paragraphs 17-21); 
the light source (112) having a light emitting surface, wherein the light source is configured to emit the light toward the ball lens (figures 1-2) via the light emitting surface, and the light emitting surface is located closer to the ball lens than a focal position of the ball lens (see figures 1-2);  and an optical sheet (124) configured to: pass a first portion of output light from the ball lens to pass and reflect a second portion of the output light into return light to the ball lens (see figures 1-2).
As discussed above, Cooper teaches a reflector the film (124)includes a section (opening/hole section ) that outputs a portion of light from the emitter. There is no limitation in the claimed invention that limits or prevents the opening from being defined as the output portion section.
Regarding claim 4, the optical unit according to claim 1, further comprising a wall (124) having an inner surface configured to function as a reflection surface, wherein the wall is around the ball lens, and the wall is configured to reflect the light from the light source toward the ball lens (paragraphs see figures 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US20070120836).
Regarding claim 6, Yamaguchi teaches the optical unit according to claim 5, further comprising an optical box (optical pen) including the light source (30 or 303), the ball lens (300a or 400a), and the optical sheet, wherein  the optical sheet (trans-reflector or reflector sheet ) is on a light-outputting surface side of the ball lens (figures11-13- optical sheet on ball lens input).  The figure 15 embodiment illustrates the optical sheet is also on a light outputting surface side of the ball lens. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention that the optical sheet can help control light on the input and output surfaces of the ball, as taught by Yamaguchi. Yamaguchi also teaches the pens (cone shape) contains the light source and ball lens.  However, the embodiments fail to specifically disclose an optical box. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature as functionally equivalent structure for guiding light and positioning/holding the optical members.

Allowable Subject Matter
Claims 15-19 are allowed.
Claims 2, 3 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  applicant remarks, at pages 15-16 of 18,  filed on 9/21/22 were found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA M HARRINGTON/          Primary Examiner, Art Unit 2872